NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5017-18T3


TARA LUEDDEKE,

          Plaintiff-Appellant,

v.

VINCENT MAZZA and NATIONAL
SECURITIES CORP.,

     Defendants-Respondents.
________________________________

                    Submitted January 8, 2020 – Decided January 29, 2020

                    Before Judges Mayer and Enright.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. L-4771-18.

                    Bruce E. Baldinger, LLC, attorneys for appellant
                    (Bruce Eric Baldinger, on the briefs).

                    Baker & Hostetler, LLP, and Freeman Mathis & Gary,
                    LLP, attorneys for respondent National Securities
                    Corp. (Daniel J. Buzzetta, Erica Barrow, and Joshua G.
                    Ferguson, on the brief).

PER CURIAM
      Plaintiff Tara Lueddeke appeals from a July 15, 2019 order compelling

arbitration and dismissing her complaint without prejudice. We affirm.

      Plaintiff filed suit against defendants National Securities Corp. (NSC) and

Vincent Mazza for fraud, breach of fiduciary duty, breach of contract, violation

of state and federal securities laws, violation of the Truth-in-Consumer Contract,

Warranty and Notice Act (TCCWNA), N.J.S.A. 56:12-14 to -18, invasion of

privacy, and emotional distress. Plaintiff transferred funds she received from

an inheritance to NSC for investment. Mazza, a stockbroker employed by NSC,

assisted plaintiff with opening her NSC accounts and made investment trades on

her behalf. At the time, Mazza was in a long-term relationship with plaintiff's

stepdaughter.

      To open investment accounts with NSC, plaintiff was required to sign an

Arbitration Agreement. 1    The document, entitled "Pre-Dispute Arbitration

Agreement" in large font, is two pages in length.        NSC will not open an

investment account without a client executing the Arbitration Agreement.

      Pursuant to the terms of the Arbitration Agreement "[b]y signing an

arbitration agreement, the parties agree[d]" to: (1) relinquish "the right to sue



1
  Plaintiff signed two identical arbitration agreements associated with her two
investment accounts at NSC.
                                                                          A-5017-18T3
                                        2
each other in court, including the right to a trial by jury, except as provided by

the rules of the arbitration forum in which a claim is filed;" (2) accept an

arbitration award as final and binding; (3) conduct limited discovery; (4) waive

an explanation by the arbitrator in support of an award, unless all parties so

request; (5) use arbitrators familiar with the securities industry; (6) agree upon

time limits for asserting a claim; and (7) incorporate "[t]he rules of the

arbitration forum in which the claim is filed and any amendments thereto."

      The Arbitration Agreement also stated:

            All controversies that may arise between me and my
            Broker/Dealer concerning any subject matter, issue or
            circumstance whatsoever (including, but not limited to,
            controversies concerning any account, order or
            transaction, or the continuation, performance,
            interpretation or breach of this or any other agreement
            between me and my Broker/Dealer whether entered into
            or arising before, on or after the date this investment is
            made[)], shall be determined by arbitration in
            accordance with the rules then prevailing of the
            Financial Industry Regulatory Authority (FINRA) or
            any     United     States    securities    self-regulatory
            organization or United States securities exchange of
            which the person, entity or entities against whom the
            claim is made is a member, as I may designate.

      A few months after Mazza began handling her investments with NSC,

plaintiff alleged defendants made unauthorized purchases of securities contrary

to her best interests and stated wishes. According to plaintiff, the unauthorized


                                                                          A-5017-18T3
                                        3
transactions resulted in significant financial losses to her and substantial

commissions to defendants.         In addition, plaintiff claimed defendants

improperly disclosed her investment account information to third parties.

      After plaintiff filed her complaint, NSC moved to dismiss the complaint

and compel arbitration in accordance with the Arbitration Agreement. 2 In a July

15, 2019 memorandum of decision, Judge Kimberly Espinales-Maloney

dismissed plaintiff's complaint without prejudice and compelled arbitration in

accordance with the parties' signed agreement.         The judge concluded the

Arbitration Agreement signed by plaintiff was unambiguous and clearly

encompassed "all controversies" between plaintiff and NSC, involving "any

subject" matter, would be submitted to arbitration. She further held that the

parties were giving up the right to sue each other in court, including a right to a

trial by jury.

      On appeal, plaintiff claims the Arbitration Agreement failed to

specifically advise of the waiver of her right to pursue statutory claims in court.



2
  When NSC filed its motion to dismiss plaintiff's complaint, Mazza had not yet
answered the complaint. The parties entered into a consent order extending
Mazza's time to file an answer depending on the outcome of NSC's motion. In
the event NSC prevailed on its motion, the consent order provided Mazza would
be entitled to the same relief.


                                                                           A-5017-18T3
                                        4
In addition, she argues the Arbitration Agreement was unenforceable because it

was confusing on its face.

      We review the enforceability of an arbitration agreement de novo. Goffe

v. Foulke Mgmt. Corp., 238 N.J. 191, 207 (2019) (citing Hirsch v. Amper Fin.

Servs., LLC, 215 N.J. 174, 186 (2013)).          Because "[t]he enforceability of

arbitration provisions is a question of law," the trial court's decision is not given

deference. Ibid. See Manalapan Realty, L.P. v. Manalapan Twp. Comm., 140
N.J. 366, 378 (1995) ("A trial court's interpretation of the law and the legal

consequences that flow from established facts are not entitled to any special

deference.").

      Plaintiff relies on Moon v. Breathless Inc., 868 F.3d 209 (3d Cir. 2017) in

support of her argument that the Arbitration Agreement is invalid and

unenforceable.     In Moon, the Third Circuit, applying New Jersey law,

established a three-part test to determine arbitrability of New Jersey statutory

claims. Id. at 214. The Moon court held that for an arbitration clause to be

valid, it must: (1) "identify the general substantive area that the arbitration

clause covers"; (2) "reference the types of claims waived by the provision"; and

(3) "explain the difference between arbitration and litigation." Ibid. (citing

Garfinkel v. Morristown Obstetrics & Gynecology Assocs., P.A., 168 N.J. 124


                                                                             A-5017-18T3
                                         5
(2001)). "[T]he clause, at least in some general and sufficiently broad way, must

explain that the plaintiff is giving up her [or his] right to bring her [or his] claims

in court or have a jury resolve the dispute." Ibid. (quoting Atalese v. U.S. Legal

Servs. Grp., L.P., 219 N.J. 430, 447 (2014)).

      We reject plaintiff's argument that the Arbitration Agreement failed to

satisfy the Moon test. Here, the parties expressly consented to arbitrate "[a]ll

controversies    that   may     arise   between      [the   investor]    and    [their]

Broker/Dealer . . . ." By agreeing to the broad language "all controversies,"

plaintiff's statutory causes of action were encompassed within the Arbitration

Agreement. The Arbitration Agreement also governed claims "concerning any

subject matter, issue or circumstance whatsoever []including, but not limited to,

controversies concerning any account, order or transaction, or the continuation,

performance, interpretation or breach of this or any other agreement between me

and my Broker/Dealer . . . ." This language unambiguously incorporated all

claims asserted by plaintiff, including her statutory claims.

      Moreover, the Arbitration Agreement clearly and explicitly explained the

difference between arbitration and litigation in court. By signing the Arbitration

Agreement, "[a]ll parties . . . [gave] up the right to sue each other in court,

including the right to a trial by jury . . . ." The Arbitration Agreement further


                                                                               A-5017-18T3
                                          6
noted that "[a]rbitration awards are generally final and binding; a party's ability

to have a court reverse or modify an arbitration award is very limited."

      Having reviewed the record, for reasons stated by Judge Espinales-

Maloney in her thorough written decision issued with the order under appeal,

we are satisfied the Arbitration Agreement adequately, broadly, and

unambiguously set forth the claims to be arbitrated by the parties, and expressly

waived the parties' right to proceed in court by way of a jury trial. It is therefore

valid and enforceable.

      Affirmed.




                                                                             A-5017-18T3
                                         7